DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-19 have been rejected.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract ideas without significantly more.
In the instant case, claims are directed to two products and a method. Therefore, these claims fall within the four statutory categories of invention. 
The claims are directed towards authenticating and authorizing a transaction, which is an abstract idea of organizing human activity. Claim 1, which is representative of the other claims, recites “authentication an invoice…using the payment account information…; and authorize the invoice” which are grouped within the “certain methods of organizing human activity.” The claims fall into abstract ideas in prong one of step 2A of the Alice/Mayo test because the claims are a fundamental economic practice. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019). Accordingly, the claims recite an abstract ideas (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
Cryptographic Operations as Signing a Check/Invoice/Payment Instrument
Additionally, the claims are directed towards cryptographic operations which is the abstract idea of a mathematical concept. See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, at 52 (Jan. 7, 2019). Claim 1 recites: “encrypting…as an encryption key”. Similarly, claims 7 and 13 recite: “sign…with a payment account encryption key.” These cryptographic properties are analogous to a physical signature. Put another way, the mathematical digital signature for an invoice is analogous to a physical signature on a check/invoice/or the like by hand. 
Therefore, the claim is directed an abstract idea, as it has been held that a combination of abstract ideas, in this case organizing human activity and a mathematical concept, is still an abstract idea. See FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093–94 (Fed. Cir. 2016).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional elements of the claims such as camera, storage, display, processor, displaying an image, and the like merely uses a computer as a tool to perform an abstract idea(s). Specifically, the camera, storage, display, processor, displaying an image, and the like performs the steps or functions of “authentication an invoice…using the payment account information…; and authorize the invoice” as a tool to implement the abstract idea(s). This does not integrate the abstract idea(s) into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea(s). Operations do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea(s) to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea(s) with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea(s) in some other meaningful way beyond generally linking the use of the abstract ideas to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not impose any meaningful limits on practicing the abstract idea(s), and the claims are directed to an abstract idea(s).
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional elements of using a “authentication an invoice…using the payment account information…; and authorize the invoice” to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea(s) of mathematical concepts and organizing human activity. As discussed above, taking the claim elements separately, the camera, storage, display, processor, displaying an image, and the like performs the steps or functions of “authentication an invoice…using the payment account information…; and authorize the invoice”. These functions correspond to the actions required to perform the abstract ideas. Viewed as a whole, the combination of elements recited in the claims merely recite the concept(s) of mathematical concepts and organizing human activity. Therefore, the use of these additional elements does no more than employ the computer to automate and/or implement the abstract ideas. The use of a computer or processor to merely automate and/or implement the abstract ideas cannot provide significantly more than the abstract ideas itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent Claims
Dependent claims further describe the abstract ideas of organizing human activity and mathematical concepts. The dependent claims do not include additional elements that integrate the abstract ideas into a practical application or that provide significantly more than the abstract ideas. Claims 2/8/9/14/18 merely narrows the claim to a barcode which is immaterial. Claim 5 does the same. Claim 3/10/11 displays an image. Claim 4 utilizes cryptographic but fails to improve technology. Claim 6/12/19 allows account selection. Claim 16/17 forwards information to a merchant.
Therefore, the dependent claims are also not patent eligible.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Antecedent Basis
Claim 3 recites the limitation "the retail transaction image" in the “display” element following the “decode” element.  There is insufficient antecedent basis for this limitation in the claim.
Examiner submits there are no per se rules when determining antecedent basis. MPEP 2173.05(e). However, MPEP 2173.03 notes there should be a correspondence between the Spec. and the claims. MPEP 2173.03(citing 37 CFR 1.75(d)(1)). In the instant case, and as an aggravating factor, the Examiner finds that the language “retail transaction image” does not appear anywhere in the Spec. Looking for the word “decode” as this is an element preceding the instant element, the closest para. appears to be 0036. It is unclear whether “the retail transaction image” refers to (i) human readable language after decoding machine readable language (e.g., QR code) or refers to (ii) another type of machine readable code given the use of “image” in the “the retail transaction image” phrase.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Hammad US-20120209749-A1 in view of (B) Dai US-20110191161-A1 in view of (C) Rubin US-20020073045-A1 as evidenced by (I) Menezes (HandBook of Applied Cryptography).
Examiner notes Menezes is used as a minor reference to help define terms used within the cited art or to show inherency. MPEP 2131.01, Items (B-C). For example, reference (B) Dai uses the cryptographic words of MAC and digital signature. Menezes may be used as supplemental. See, e.g., Menezes at Chapter 11 (digital signatures).
Regarding claim 1 Hammad teaches the overall flow of the transaction which is best represented by Fig. 4A and the operations between the merchant (403) the client device (402). Hammad teaches:
A mobile device (Fig. 3A-C), comprising:
a camera configured to capture an invoice image (Fig. 4A Item 417, ⑦, Fig. 6A Item 601; 0037, 0055, 0084 finding “camera operatively connect to the user device” and finding “QR code could include an invoice/bill [from merchant]”; Table Below 0037 (showing <XML> code of invoice properties from Merchant));
a storage configured to store payment account information (Fig. 3 Item 313, 314; 0041); 
a display (Fig. 3A-C);
a processor; and (Fig. 3A-C)
a computer-readable non-transitory storage medium comprising instructions executable by the hardware processor to: (Fig. 3A-C)
authorize the invoice (Fig. 3B Item 319 (showing AUTHORIZE button); 0041)…of the invoice image (Fig. 3B Item 319 (showing AUTHORIZE button); 0041).
While Hammad teaches a QR code being read by the client, Hammad does not teach (i) the client generating a QR code to be read by the merchant and (ii) a specialized generated cryptographic key from account information. These deficiencies are represented by the below language:
authenticate an invoice by encrypting a binary version of the invoice image using the payment account information as an encryption key; and
by displaying on the display an image of the encrypted binary version…
Dai teaches a QR code being displayed by a client. Dai teaches:
authenticate an invoice by encrypting a binary version of the invoice image (Fig. 1D Item 159, Fig. 7A Item 706; 0040 (“is a scrambled multi-dimensional bit map 159”); see also Fig. 1B Item 112 & 0033 (“secured transaction”) (Examiner’s emphasis), 0043 (“scramble credit/debit account ID with random numbers and/or time stamps. Furthermore, Mobile client devices…configured to [using cryptography like] MAC[], digital signatures, public key infrastructure [], which add additional security in the authentication process.”) (Examiner’s emphasis))…
by displaying on the display an image of the encrypted binary version (Fig. 1D Item 159, Fig. 7A Item 706; 0040 (“is a scrambled multi-dimensional bit map 159”); see also Fig. 1B Item 112 & 0033 (“secured transaction”) (Examiner’s emphasis), 0043 (“scramble credit/debit account ID with random numbers and/or time stamps. Furthermore, Mobile client devices…configured to [using cryptography like] MAC[], digital signatures, public key infrastructure [], which add additional security in the authentication process.”) (Examiner’s emphasis))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of the filing date to modify the payment flow Hammad with the payment flow of Dai (i) by omitting the payment network server of Hammad (Fig. 4 Item 406) or (ii) by integrating the functionality of the payment network server of Hammad into the Merchant server as it is obvious to omitted an unneeded element or integrated without an unexpected result. MPEP 2144.04(B), (C). Further modification would include alternating communication means between the client and the merchant via QR code. A POSITA would appreciate that altering communication means, such as QR code, is a matter of design choice given the plurality of species for communication. See, e.g., Hammad at 0034 (outlining a list of communication protocols).

Neither Hammad nor Dai teach a specialized generated encryption key:
using the payment account information as an encryption key; and
Rubin teaches:
using the payment account information as an encryption key; and (Fig. 1 Item 103; 0018 (“account number is converted into a symmetric cryptographic key”))

Therefore, it would have been obvious to one of ordinary skill in the art at the time of conception to modify the combined payment flow system of Hammad-Dai with the teaching of Rubin in order to increase security since this type of protocol would “take[] advantage of the fact that the card holder and the card issuer share a secret, namely the account number.” Rubin at 0018.

Regarding claim 2 Dai teaches:
wherein the computer-readable non-transitory storage medium further comprises instructions to display an image of the encrypted binary version of the invoice image comprise instructions to: (Fig. 1D Item 159, Fig. 7A Item 706; 0040 (“is a scrambled multi-dimensional bit map 159”); see also Fig. 1B Item 112 & 0033 (“secured transaction”) (Examiner’s emphasis), 0043 (“scramble credit/debit account ID with random numbers and/or time stamps. Furthermore, Mobile client devices…configured to [using cryptography like] MAC[], digital signatures, public key infrastructure [], which add additional security in the authentication process.”) (Examiner’s emphasis))
display a barcode image of the encrypted binary version of the invoice image (Fig. 1C Item 139).

Regarding claim 3 Hammad teaches:
decode retail transaction information within the invoice image; and (Fig. 4A Items 420 (“decode”), ⑩; 0058; Table below 0058 (showing XML and information therein));
Hammad does not teach:
display the retail transaction image on the display.
Dai teaches:
display the retail transaction image on the display (Fig. 1C Item 141).

Regarding claim 4 Dai teaches:
wherein the instructions to authenticate the invoice comprise instructions to: (Fig. 1D Item 159, Fig. 7A Item 706; 0040 (“is a scrambled multi-dimensional bit map 159”); see also Fig. 1B Item 112 & 0033 (“secured transaction”) (Examiner’s emphasis), 0043 (“scramble credit/debit account ID with random numbers and/or time stamps. Furthermore, Mobile client devices…configured to [using cryptography like] MAC[], digital signatures, public key infrastructure [], which add additional security in the authentication process.”) (Examiner’s emphasis))
authenticate the invoice using a hash-based message authentication code (0043).
(Note: Menezes discloses (p. 321): “A distinct class of hash functions, called message authentication codes (MACs) allows message authentication by symmetric techniques[.]”)

Regarding claim 5 Hammad teaches:
wherein the invoice image comprises at least one of: 
a barcode;
text; and
a halftone image (0040).

Regarding claim 6 Hammad teaches:
generate a user interface to allow a user to select an account for payment of the invoice (Fig. 3B Items 313, 314).

Regarding claim 7 Hammad teaches:
A mobile device (Fig. 3A-C), comprising:
a camera configured to capture an invoice image; (Fig. 4A Item 417, ⑦, Fig. 6A Item 601; 0037, 0055, 0084 finding “camera operatively connect to the user device” and finding “QR code could include an invoice/bill [from merchant]”; Table Below 0037 (showing <XML> code of invoice properties from Merchant))
a storage configured to store payment account information; (Fig. 3 Item 313, 314; 0041)
a display (Fig. 3A-C);
a processor; and (Fig. 3A-C)
a computer-readable non-transitory storage medium comprising instructions executable by the hardware processor to: (Fig. 3A-C)
determine, by the mobile computing device, a binary version of the invoice image (Fig. 4A Items 420 (“decode”), ⑩; 0058; Table below 0058 (showing XML and information therein));
…of the invoice image (Fig. 4A Items 420 (“decode”), ⑩; 0058; Table below 0058 (showing XML and information therein)).
Hammad does not teach:
sign, by the mobile computing device, the binary version of the invoice image cryptographically with a payment account encryption key; and
display, by the mobile computing device, an image of the cryptographically signed binary version
Dai teaches:
sign, by the mobile computing device, the binary version of the invoice image cryptographically (Fig. 1D Item 159, Fig. 7A Item 706; 0040 (“is a scrambled multi-dimensional bit map 159”); see also Fig. 1B Item 112 & 0033 (“secured transaction”) (Examiner’s emphasis), 0043 (“scramble credit/debit account ID with random numbers and/or time stamps. Furthermore, Mobile client devices…configured to [using cryptography like] MAC[], digital signatures, public key infrastructure [], which add additional security in the authentication process.”) (Examiner’s emphasis))…
display, by the mobile computing device, an image of the cryptographically signed binary version (Fig. 1D Item 159, Fig. 7A Item 706; 0040 (“is a scrambled multi-dimensional bit map 159”); see also Fig. 1B Item 112 & 0033 (“secured transaction”) (Examiner’s emphasis), 0043 (“scramble credit/debit account ID with random numbers and/or time stamps. Furthermore, Mobile client devices…configured to [using cryptography like] MAC[], digital signatures, public key infrastructure [], which add additional security in the authentication process.”) (Examiner’s emphasis))
Neither Hammad nor Dai teach:
with a payment account encryption key; and 
Rubin teaches:
with a payment account encryption key; and (Fig. 1 Item 103; 0018 (“account number is converted into a symmetric cryptographic key”))

Regarding claim 8 Hammad teaches:
wherein the instructions to determine the binary version of the invoice image comprise instructions to:
determine a binary version of an invoice (Fig. 4A Items 420 (“decode”), ⑩; 0058; Table below 0058 (showing XML and information therein)) barcode image (0040).

Regarding claim 9 Hammad teaches:
wherein the computer-readable non-transitory storage medium further comprises instructions to:
cause a camera to capture the invoice barcode image (Fig. 4A Items 420 (“decode”), ⑩; 0058; Table below 0058 (showing XML and information therein)).

Regarding claim 10 Hammad teaches:
determine, by the mobile computing device, transaction information from the invoice image; and (Fig. 4A Items 420 (“decode”), ⑩; 0058; Table below 0058 (showing XML and information therein))
generate, by the mobile computing device, a user interface to display the transaction information (Fig. 3B Item 319; 0041).

Regarding claim 11 Hammad teaches:
a barcode; text; and
a halftone image (0040).
Hammad does not teach:
wherein the instructions to display the image of the signed binary version of the invoice image comprise instructions to display at least one of:
Dai teaches:
wherein the instructions to display the image of the signed binary version (Fig. 1D Item 159, Fig. 7A Item 706; 0040 (“is a scrambled multi-dimensional bit map 159”); see also Fig. 1B Item 112 & 0033 (“secured transaction”) (Examiner’s emphasis), 0043 (“scramble credit/debit account ID with random numbers and/or time stamps. Furthermore, Mobile client devices…configured to [using cryptography like] MAC[], digital signatures, public key infrastructure [], which add additional security in the authentication process.”) (Examiner’s emphasis)) of the invoice image comprise instructions to display at least one of:

Regarding claim 12 Hammad teaches:
generate a user interface to allow a user to select the payment account (Fig. 3B Items 313-314).

Regarding claim 13 Hammad teaches:
determining, by a mobile computing device, a binary version of an invoice image (Fig. 4A Items 420 (“decode”), ⑩; 0058; Table below 0058 (showing XML and information therein)); 
of the invoice image (0041).
Hammad does not teach:
signing, by the mobile computing device, the binary version of the invoice image cryptographically with a payment account encryption key; and
displaying, by the mobile computing device, an image of the cryptographically signed binary version
Dai teaches:
signing, by the mobile computing device, the binary version of the invoice image
cryptographically (Fig. 1D Item 159, Fig. 7A Item 706; 0040 (“is a scrambled multi-dimensional bit map 159”); see also Fig. 1B Item 112 & 0033 (“secured transaction”) (Examiner’s emphasis), 0043 (“scramble credit/debit account ID with random numbers and/or time stamps. Furthermore, Mobile client devices…configured to [using cryptography like] MAC[], digital signatures, public key infrastructure [], which add additional security in the authentication process.”) (Examiner’s emphasis))…
displaying, by the mobile computing device, an image of the cryptographically signed binary version (Fig. 1D Item 159, Fig. 7A Item 706; 0040 (“is a scrambled multi-dimensional bit map 159”); see also Fig. 1B Item 112 & 0033 (“secured transaction”) (Examiner’s emphasis), 0043 (“scramble credit/debit account ID with random numbers and/or time stamps. Furthermore, Mobile client devices…configured to [using cryptography like] MAC[], digital signatures, public key infrastructure [], which add additional security in the authentication process.”) (Examiner’s emphasis))
Neither Hammad nor Dai teach:
with a payment account encryption key; and
Rubin teaches:
with a payment account encryption key; and (Fig. 1 Item 103; 0018 (“account number is converted into a symmetric cryptographic key”))

Regarding claim 14 Hammad teaches:
wherein determining the binary version of the invoice image comprises:
determining a binary version of an invoice barcode image (0040).

Regarding claim 15 Hammad teaches:
capturing the invoice barcode image (0040).

Regarding claim 16 Dai teaches:
transmitting, by a retail computing device, the displayed image to a payment entity (Fig. 3 300 (showing merchant), 302; 0047 (“components of a POS”)).

Regarding claim 17 Hammad teaches:
determining, by the mobile computing device, transaction information from the invoice image; and (Fig. 4A Items 420 (“decode”), ⑩; 0058; Table below 0058 (showing XML and information therein))
generating, by the mobile computing device, a user interface to display the transaction information (Fig. 3A-C). 

Regarding claim 18 Hammad teaches:
…of the invoice image comprises displaying at least one of:
a barcode; text; and
a halftone image. (0040)
Hammad does not teach:
wherein displaying an image of the signed binary version…
Dai teaches:
wherein displaying an image of the signed binary version (Fig. 1D Item 159, Fig. 7A Item 706; 0040 (“is a scrambled multi-dimensional bit map 159”); see also Fig. 1B Item 112 & 0033 (“secured transaction”) (Examiner’s emphasis), 0043 (“scramble credit/debit account ID with random numbers and/or time stamps. Furthermore, Mobile client devices…configured to [using cryptography like] MAC[], digital signatures, public key infrastructure [], which add additional security in the authentication process.”) (Examiner’s emphasis))

Regarding claim 19 Hammad teaches:
generating a user interface to allow a user to select an account for payment of the invoice (Fig. 3B Items 313, 314).

Alternatively or jointly, Claim 4 is rejected under AIA  35 U.S.C. 103(a) as being unpatentable over (A) Hammad, (B) Dai, and (C) Rubin in view of (D) Menezes as evidenced by (I) Menezes.
Above for claim 4, Examiner submitted that Dai wholly teaches given that Dai at least teaches MAC. MPEP 2131.01 Items (B) or (C).
However, assuming arguendo that Dai does not wholly teach and fails to teach “hash”. Examiner submits that Menezes teaches MACs with hashes. See Menezes at p. 325.

Therefore, it would have been obvious to one of ordinary skill in the art at the time of conception to modify the system of Hammad, Dai, and Rubin with the teachings of Menezes by integrating hashes into a MAC in order to provide data integrity or authentication with a hash. Menezes at p. 321.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
13434938-REM_2014-02-11 (Applicant Remarks in Parent arguing invoice; defining not invoice; differentiating over Labrou with invoice as critical feature)
Hitchcock US-20130151419 (Client QR scanner)
Invoice Definition & Meaning _ Dictionary.com
Labrou US20070022058A1 (cited in Parent)
Richard US-20120253913-A1 (QR code display on client)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS G KERITSIS whose telephone number is (313)446-6591.  The examiner can normally be reached on Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hayes John can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DENNIS G KERITSIS/Examiner, Art Unit 3685       

/JOHN W HAYES/Supervisory Patent Examiner, Art Unit 3685